 Case 1:18-cv-00586-RGA Document 17 Filed 10/24/18 Page 1 of 2 PageID #: 70




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

JOHN NANNI,                           )
an individual,                        )
                                      )
        Plaintiff,                    )             Case No: 1:18-cv-00586-RGA
                                      )
v.                                    )
                                      )
B & B 677 LLC,                        )
a Florida Limited Liability Company,  )
and                                   )
DOVER CHICKEN, LLC,                   )
a Delaware Limited Liability Company, )
                                      )
        Defendants.                   )
____________________________________/

           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                      AS TO DEFENDANT B & B 677 LLC

       Plaintiff, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby

voluntarily dismisses Defendant B & B 677 LLC from this action without prejudice.

Dated: October 24, 2018
                                     Respectfully Submitted,


                             By: /s/ David T. Crumplar
                                     David T. Crumplar (#5876)
                                     Jacobs & Crumplar, P.A.
                                     Of Counsel
                                     750 Shipyard Drive
                                     Suite 200
                                     Wilmington, DE 19801
                                     Tel.: (302) 656-5445
                                     Fax: (302) 656-5875
                                     E-Mail: davy@jcdelaw.com

                                            -and-
                                     KU & MUSSMAN, P.A.
                                     18501 Pines Blvd, Suite 209-A
                                               1
 Case 1:18-cv-00586-RGA Document 17 Filed 10/24/18 Page 2 of 2 PageID #: 71




                                      Pembroke Pines, FL 33029
                                      Tel: (305) 891-1322
                                      Fax: (305) 891-4512

                                   CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk of the

Court using the ECF system on October 24, 2018, which sent notification of said filing to the

following:

Peter K. Schaeffer, Jr., Esquire
AVENUE LAW
1073 S. Governors Ave.
Dover, Delaware 19904

Robert J. Cahall, Esquire
McCormick & Priore, P.C.
1000 North West Street, Suite 1200
Wilmington, Delaware 19801
                                      By: /s/ David T. Crumplar
                                              David T. Crumplar (#5876)




                                                2
